PER CURIAM.
Appellant, whose offense was committed prior to the effective date of the sentencing guidelines, argues that he was improperly sentenced on remand under amended guidelines which were not in effect at the time he originally elected to be sentenced under the guidelines. However, the record indicates that appellant’s trial counsel did not object to the guidelines used at his sentencing, thereby waiving the issue on direct appeal.
AFFIRMED without prejudice to any right appellant may have to seek relief via Florida Rule of Criminal Procedure 3.850, *1070alleging ineffective assistance of trial counsel.
NIMMONS, BARFIELD and MINER, JJ., concur.